UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7882


ALLEN WAYNE POSTON,

                Plaintiff - Appellant,

          v.

ROBERT CONRAD, JR., Judge; VENTO, Assistant US Attorney;
ODULIO, Assistant US Attorney; ERIC DAVIS, Special Agent
(FBI);   STITITE,   Special Agent (FBI);  JOHN  CACHERIS,
Attorney; JOE BILL PUTNAM; HARRY PUTNAM; DENNIS DEVINE;
PHOEBE DEVINE; DOUGLAS WAYNE COBB; G. K. DAVIS; DAVID
MUSICK; TRAVIS KISER; JACK LEDBETTER; DOE 1, Spouse of
Douglas Wayne Cobb,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:13-cv-00586-FDW)


Submitted:   July 29, 2014                    Decided: July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen Wayne Poston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Allen Wayne Poston appeals the district court’s order

dismissing his complaint filed pursuant to Bivens v. Six unknown

Names Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

as barred by Heck v. Humphrey, 512 U.S. 477 (1994).                   We have

reviewed the record and find no reversible error.                Accordingly,

we   affirm    for   the   reasons   stated   by   the   district   court    but

modify the dismissal to be without prejudice to Poston’s right

to   refile    if    his   conviction   is    invalidated   or   called     into

question by the appropriate court.            Poston v. Conrad, No. 3:13-

cv-00586-FDW (W.D.N.C. Nov. 6, 2013).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                        2